UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6404



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

PAUL DARNELL KEARNEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-91-122-R, CA-96-66-3)


Submitted:   October 22, 1996          Decided:     November 15, 1996


Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Paul Darnell Kearney, Appellant Pro Se. Andrew Gerald McBride,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. United States v. Kearney, Nos. CR-91-

122-R; CA-96-66-3 (E.D. Va. Mar. 1, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2